Citation Nr: 1136973	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of surgery to remove sarcoma from the left back, to include ongoing hernia issues and pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in June 2009.

The Board notes that the Veteran requested an opportunity to testify at a Board hearing in his June 2009 substantive appeal.  The Veteran was duly scheduled for and notified of his hearing, set for May 2011.  The Veteran failed to report for the hearing and has not provided any explanation or showing of good cause, nor has he requested a rescheduling.  The Board shall therefore proceed with appellate review of this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The present appeal features the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment and multiple VA surgeries to remove sarcoma from the left back, to include on-going hernia issues and pain.

The evidence of record clearly establishes that since the time of a September 2001 VA surgery to remove sarcoma, the Veteran has suffered from substantial disabling problems with chronic pain and hernia issues that are apparently residuals of the procedure to remove the sarcoma.  In presenting this claim on appeal, the Veteran has made various contentions to the effect that the disabling residuals are due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.  Some of the Veteran's contentions include that (i) the diagnosis may not have been appropriately confirmed to justify the scope of the surgical intervention undertaken, (ii) that mesh should have been utilized during the original surgery to prevent or reduce the severity of residual hernia disability, and (iii) that some decision or action concerning the scope of tissue removal or nerve involvement during surgery was medically improper or careless and resulted in additional residual disability and pain.

The Board observes that the Veteran has not been afforded a VA examination to determine whether any disabling residuals resulting from the VA treatment and multiple VA surgeries are due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.  The Board finds that there is not sufficient medical evidence of record to permit informed appellate review of the essential medical questions in this case without a VA examination and medical opinion.

The Board observes that the Veteran has obtained a letter from the Chief of Surgical Oncology at the Loma Linda VA Medical Center in May 2007, and this letter briefly expresses that "Clearly, all of the right things were done for him medically."  Significantly, however, the author of that letter was the surgeon for the original September 2001 surgery and has continued to be involved in the Veteran's VA treatment throughout.  Most of the accounts of the Veteran's pertinent VA treatment in the medical records involve the author of the May 2007 letter.

Because the Veteran's claim in this case requires a determination of whether carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA was involved in the Veteran's VA treatment, the Board finds that it is not adequate for appellate review of the matter to rely entirely upon a medical opinion authored by the primary VA surgeon involved in the treatment in question.  The VA surgeon's opinion that his own medical decisions and actions were proper does not serve to abrogate VA's duty to assist the Veteran with a more objective medical opinion addressing the essential medical questions in this case.

Therefore, the Board finds that VA's duty to assist the Veteran by providing an adequate VA examination and medical opinion requires that this matter be remanded to provide the Veteran with a VA examination with a medical opinion from a competent medical expert not associated with the very medical treatment that must be scrutinized in this case.

Thus, the Board finds that a VA medical examination with an opinion is necessary for proper appellate review of the claim.  See 38 C.F.R. § 3.159(4).

The Board also notes that the record documents that the Veteran has applied for Social Security Administration (SSA) disability benefits in connection with disabling residuals from the surgical treatment at issue in this case.  Specifically, the Board observes that a January 2003 VA treatment record authored by the Veteran's VA surgeon states: "I just received and filled out is Social Security disability forms."  Additionally, paperwork submitted by the Veteran in June 2006 and April 2007 shows that the Veteran expressly reported having applied for SSA disability benefits.  The Board finds that the record is unclear as to whether the RO has ever requested any SSA records.  The Board finds that the SSA records would be relevant to the current appeal, especially as it appears that the basis of the SSA claim was disability resulting from the VA treatment and surgery at issue in this case.  Regardless of whether SSA disability benefits were granted or denied, VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the RO/AMC must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to request and obtain all medical records and administrative decisions associated with any claim for SSA disability benefits.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  After completion of the above, the Veteran should be scheduled for a VA examination with an appropriate examiner.  If possible, the examiner should be from a facility that has not been involved in providing the VA treatment under scrutiny in this case (apparently Loma Linda VAMC).  Under no circumstances should this VA examination and opinion be provided by the VA surgeon who performed the Veteran's surgery.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examination of the Veteran and review of the claims file, the examiner is to express an opinion as to:

a) Please specifically identify all chronic disability residuals associated with the Veteran's VA treatment and surgeries for removal of sarcoma from the left back, to include any ongoing hernia issues and pain.

b) With regard to each disability identified in responding to the above, is it at least as like as not (a 50 percent probability or greater) that the Veteran incurred the disability (or permanent aggravation of the severity of the disability) as a result of VA treatment?  In answering this question, please specifically address the treatment records.

c) For each disability found above to have resulted from VA treatment (or to have been permanently aggravated in severity by VA treatment), the examiner should offer an opinion as to whether the proximate cause was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

d) In responding to the above, the examiner should specifically address the Veteran's contentions concerning (i) whether the diagnosis was appropriately confirmed and justified the scope of the surgical intervention undertaken, (ii) whether mesh should have been utilized during the original surgery to prevent or reduce the severity of residual hernia disability, and (iii) whether any decision or action concerning the scope of tissue removal or nerve involvement during surgery was medically improper or careless and resulted in additional residual disability and pain.

A detailed rationale should be provided for all opinions offered.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

